Title: To George Washington from Charles Simms, 25 December 1795
From: Simms, Charles
To: Washington, George


          
            Sir
            Alexandria [Va.] Decr 25th 1795
          
          I Trust it cannot be deem’d improper in a Citizen who is willing to serve his country in any office, to make known his desire to that department of Government which has the appointment to the office he wishes to hold.
          Under that impression and being inform’d that Mr Blair has lately resigned the office of an Associate Justice of the Supreme Court of the United States, I beg leave to inform you that I am willing to fill the vacancy occasion’d by his resignation, if you think proper to nominate me for that office. With due respect I am Your Obedt Servt
          
            Ch: Simms
          
        